EXHIBIT 21 - SUBSIDIARIES OF THE REGISTRANT. The following corporations and limited liabilities are direct or indirect subsidiaries of the registrant. Each does business under its own name. NameState or other jurisdiction of incorporation or organization CPS Leasing, Inc. DE CPS Marketing, Inc. CA CPS Residual Corp. DE Page FundingLLC DE Page Three Funding LLC DE Folio Funding LLC DE Folio Funding II LLC DE CPS Receivables LLC DE CPS Receivables Two LLC DE CPS Receivables Three LLC DE Canyon Receivables LLC DE Mercury Finance Company LLC DE TFC Enterprises LLC DE Mercury Finance Corporation of Alabama AL Mercury Finance Company of Colorado DE Gulfco Investment, Inc. LA Gulfco Finance Company LA
